Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made by and between Analytical
Surveys, Inc. (the “Company”) and Wayne Fuquay (“Employee”), effective as of
March 22, 2004 (the “Effective Date”). Each of the Company and Employee is a
“Party” and, collectively, they are sometimes referred to as “Parties.”

 

WHEREAS, the Company desires to employ Employee in an executive capacity on the
terms and conditions, and for the consideration, hereinafter set forth for the
period provided herein commencing upon the Effective Date, and Employee desires
to be employed by the Company on such terms and conditions and for such
consideration;

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Employee agree as follows:

 

ARTICLE I

EMPLOYMENT AND DUTIES

 

Section 1.1 Term of Employment. The Company agrees to employ Employee and
Employee agrees to be employed by the Company in San Antonio, Texas, subject to
the terms and conditions of this Agreement, beginning as of the Effective Date
and continuing for a term of employment, with renewal opportunities, as
specified in Section 2.1 herein. The Company shall also cause its Board of
Directors to appoint Employee to its Board.

 

Section 1.2 Duties of Employment. From and after the Effective Date, the Company
shall employ Employee in the position of Chief Executive Officer and President
(collectively referred to herein as “CEO”), or in such other positions as the
Parties mutually may agree. Employee agrees to serve as CEO and to perform
diligently and to the best of his abilities the duties and services consistent
with his position as are determined and directed by the Board of Directors of
the Company (“Board of Directors”), or as are necessary, in the reasonable
judgment of Employee, to carry out his duties specified herein. In his capacity
as CEO and performing duties under this Agreement, Employee will at all times
act in conformity with business and strategic plans approved from time to time
by the Board of Directors.

 

Section 1.3 Location of Office. The Company shall maintain a full-time office
for the Employee at the Company’s San Antonio, Texas location.

 

Section 1.4 Duties of Fiduciary and of Loyalty. Employee acknowledges and agrees
that, at all times during the employment relationship, Employee owes fiduciary
duties to the Company, including, but not limited to, fiduciary duties of the
highest loyalty, fidelity and allegiance, to act at all times in the best
interests of the Company, to make full disclosure to the Company of all
information that pertains to the Company’s business and interests, to do no act
which would injure the Company’s business, its interests, or its reputation, and
to refrain from using for Employee’s own benefit or for the benefit of others
any information or opportunities pertaining to the Company’s business or
interests that are entrusted to Employee or that he



--------------------------------------------------------------------------------

learned while employed by the Company. Employee acknowledges and agrees that,
upon termination of the employment relationship, Employee shall continue to
refrain from using for his own benefit or the benefit of others, or from
disclosing to others, any Confidential Information (as defined in Article V) or
confidential opportunities pertaining to the Company’s business or interests
that were entrusted to Employee during the employment relationship or that he
learned while employed by the Company.

 

Section 1.5 Conflict of Interest. Employee agrees, during the period of his
employment by the Company, to devote his full business time, energy and best
efforts to the business and affairs of the Company and its affiliates and not to
engage, directly or indirectly, in any other business or businesses, whether or
not similar to that of the Company, except with the prior written consent of the
Board of Directors. It is agreed that any direct or indirect interest in
connection with, or any benefit from, any outside activities, particularly
commercial activities, which might in any way adversely affect the Company or
any of its affiliates involves a possible conflict of interest. In keeping with
Employee’s fiduciary duties to the Company, Employee agrees that during the
employment relationship Employee shall not knowingly become involved in a
conflict of interest with the Company or its affiliates, or upon discovery
thereof, allow such a conflict to continue. Moreover, Employee agrees that
Employee shall disclose to the Board of Directors any facts which might involve
such a conflict of interest that has not been approved in writing by the Board
of Directors. The foregoing notwithstanding, the Parties recognize and agree
that Employee may engage in passive personal investments and charitable or
public service activities and serve on the boards of directors of corporations
or charities to the extent that such activities do not conflict with the
business and affairs of the Company or interfere with Employee’s performance of
his duties and obligations hereunder.

 

Section 1.6 Employee’s Other Obligations. Employee represents to the Company
that he does not have any obligations to or agreements with other persons or
entities (regardless of whether Employee believes such obligations or agreements
to be enforceable or valid) which may prevent him from performing his duties as
stated in this Agreement.

 

ARTICLE II

TERM AND TERMINATION OF EMPLOYMENT

 

Section 2.1 Term of Employment and Continuation of Employment Thereafter. Unless
terminated pursuant to the provisions of this Article, the Company agrees to
employ Employee for a one-year period beginning on the Effective Date, with an
option to continue Employee’s employment with the Company beyond the term of
this Agreement upon the mutual written agreement of the Company and Employee. At
least thirty (30) days prior to the expiration of this Agreement, each Party
shall provide the other Party with written notice of its or his intent or desire
to negotiate Employee’s continued employment with the Company. In the event the
Company and the Employee both elect to negotiate continued employment as
contemplated herein, each hereby agrees to negotiate such continued employment
in good faith. If no written agreement is entered to extend the term of this
Agreement, this Agreement will terminate and Employee will become an at will
employee and either Employee or Company is free to end the employment
relationship at any time and for any lawful reason or no reason at all. Upon
such termination, Employee will not be entitled to any additional compensation,
severance pay, or benefits; however, such a termination will not affect any
rights to the exercise of any Stock Option, pursuant to the terms of this
Agreement.

 

2



--------------------------------------------------------------------------------

Section 2.2 Termination of Employment by the Company Prior to Expiration of
Term. Notwithstanding the provisions of Section 2.1 hereof, the Company shall
have the right to terminate Employee’s employment under this Agreement at any
time and without any severance or payment of salary, in accordance with the
following provisions:

 

(a) Upon Employee’s death.

 

(b) Upon Employee’s becoming incapacitated or disabled by accident, sickness or
other circumstance as determined by a physician selected by the Company or its
insurers and reasonably acceptable to the Employee and which creates an
impairment (despite reasonable accommodation) that renders him mentally or
physically incapable of performing the essential duties and services required of
him hereunder for a period of at least 90 consecutive days or for 90
non-consecutive business days during any 12-month period.

 

(c) For cause, upon a good faith determination by the Board of Directors that
cause exists according to the following guidelines:

 

(i) material insubordination by Employee;

 

(ii) material act or acts of dishonesty or disloyalty by Employee which has or
have adversely affected the Company;

 

(iii) Employee’s material breach of this Agreement or any duties assigned to him
hereunder;

 

(iv) Employee’s material breach of any of the Company’s personnel policies,
including any intentional acts of discrimination or harassment;

 

(v) Employee’s habitual drug or alcohol abuse;

 

(vi) Employee’s conviction of any felony;

 

(vii) Employee’s conviction of any crime involving moral turpitude; or

 

(viii) Employee’s willful dishonesty, fraud or material misconduct with respect
to the business or affairs of the Company, including any act or acts which
adversely affected the image or reputation of the Company or which resulted in
material financial loss to the Company.

 

Section 2.3 Notice of Termination. If the Company desires to terminate
Employee’s employment hereunder as provided in Section 2.2 hereof, the Company
shall do so by giving notice to Employee that it has elected to terminate
Employee’s employment hereunder and stating the effective date and reason, if
any, for such termination. In the event of such

 

3



--------------------------------------------------------------------------------

termination, the provisions of Articles IV through VII hereof shall continue to
apply in accordance with their terms.

 

ARTICLE III

COMPENSATION AND BENEFITS

 

Section 3.1 Compensation. During the term of this Agreement, the Company shall
provide compensation to Employee in the following forms:

 

(a) Base Salary. Employee shall receive an annual base salary of $240,000 less
all applicable tax withholdings.

 

(b) Bonus. Employee shall receive a discretionary bonus as determined by the
Board of Directors in its sole discretion.

 

(c) Stock Options.

 

(i) Grant of Option. The Company hereby grants to Employee an option to purchase
up to seventy-five thousand (75,000) shares of the common stock of the Company
exercisable at the price per share of $1.50 per share (“Stock Option”), subject
to all of the terms and conditions of this Agreement.

 

(ii) Vesting of Shares. This Stock Option shall be exercisable as it vests.
Subject to the terms and conditions of the Plan and this Agreement, this Stock
Option shall become vested and exercisable as to all of the shares if, on the
one-year anniversary of the Effective Date hereof, the employment of Employee
has not previously been terminated pursuant to this Agreement. To the extent not
earlier exercised or terminated as provided in this Agreement, the Stock Option
shall expire on the tenth anniversary of the Effective Date of this Agreement.

 

(iii) Termination. If Employee has his employment with the Company terminated
for any reason other than Employee’s death, then this Stock Option, to the
extent (and only to the extent) that it is vested (or becomes vested) in
accordance with the terms of this Agreement on the date of termination, may be
exercised by Employee no later than ninety (90) days after the termination date.
In the event of Employee’s death, then this Stock Option, to the extent (and
only to the extent) that it is vested (or becomes vested as a result thereof) in
accordance with this Agreement on the date of Employee’s death, may be exercised
by the Employee’s estate or beneficiary for a period of one year from the date
of Employee’s death.

 

Section 3.2 Benefits. During the term of this Agreement, Employee shall be
afforded the following benefits as incidences of his employment:

 

(a) Business and Entertainment Expenses. Subject to the Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
executive employees, the Company will reimburse Employee for, or pay on behalf
of Employee, reasonable and appropriate expenses incurred by Employee for
business related purposes,

 

4



--------------------------------------------------------------------------------

including reasonable costs of travel, lodging, rental of an apartment or similar
accommodations in San Antonio, Texas, the rental of an automobile while in San
Antonio, Texas, and entertainment incurred in connection with the performance of
his duties.

 

(b) Other. Employee and, to the extent applicable, Employee’s family, dependents
and beneficiaries, shall be allowed to participate in all benefits, plans and
programs, including improvements or modifications of the same, which are now, or
may hereafter be, available to executive employees of the Company. The Company
shall not, however, by reason of this paragraph be obligated to institute,
maintain, or refrain from changing, amending or discontinuing, any such benefit
plan or program as it applies to Employee, so long as such changes are similarly
applicable to all executive employees of the Company.

 

(c) Vacation; Holidays; Sick Leave. During employment, the Employee shall be
entitled to sick leave, holidays and an annual vacation, in accordance with the
regular policies of the Company. Unused vacation or sick time is not paid upon
termination of Employee’s employment, regardless of the reason for such
termination.

 

Section 3.3 Payroll. Employee shall receive all compensation pursuant to this
Agreement in accordance with the Company’s customary payroll practices.

 

ARTICLE IV

EFFECT OF TERMINATION ON COMPENSATION

 

Section 4.1 Termination of Agreement by the Company.

 

(a) Termination Upon Death. In the event of Employee’s death during the term of
this Agreement, all of Employee’s rights and benefits provided for in this
Agreement will terminate on the date of death; provided, however, that
Employee’s estate will be paid Employee’s pro rata annual salary as earned
through the date of death and Employee’s estate will have the opportunity to
exercise Employee’s Stock Option and to the extent unvested at the time of such
termination, the Stock Option will become immediately vested and Employee’s
estate shall be entitled to exercise such options in accordance with the terms
of this Agreement.

 

(b) Termination Upon Disability. If Employee’s employment hereunder is
terminated by the Company pursuant to Section 2.2(b) hereof prior to the
expiration of the Agreement’s term, all of Employee’s rights and benefits
provided for in this Agreement will terminate as of such date; provided,
however, that Employee will be paid Employee’s pro rata annual salary as earned
through the date of termination, extended health benefits (COBRA) shall continue
at Employee’s expense as provided by law, and Employee will have the opportunity
to exercise Employee’s Stock Option and to the extent unvested at the time of
such termination, the Stock Option will become immediately vested pro rata
through the termination date in proportion to the amount of time Employee was
employed with respect to the one-year anniversary of the Effective Date. For
example, if Employee’s termination date under this Subsection 4(b) is after six
months of employment, then one-half of the Stock Option (i.e. 37,000 shares)
would vest.

 

5



--------------------------------------------------------------------------------

With respect to the pro rata portion of Stock Option that becomes vested
pursuant to this Subsection 4(b), Employee shall be entitled to exercise such
options in accordance with the terms of this Agreement.

 

(c) Termination for Cause. If Employee’s employment hereunder is terminated by
the Company pursuant to Section 2.2(c), all of Employee’s rights and benefits
provided for in this Agreement will terminate as of such date; provided,
however, that Employee will be paid Employee’s pro rata annual salary as earned
through the date of termination, and extended health benefits (COBRA) shall
continue at Employee’s expense as provided by law. The Stock Option, to the
extent not previously vested, shall terminate, and Employee shall have no
further rights in respect thereof.

 

(d) Waiver and Release of Claims. As a condition to Employee’s right to receive
severance pay as specified in Section 4.2, Employee must execute and deliver to
the Company a waiver and release, in a form acceptable to the Company, of all
claims he has, or may have, known or unknown, against the Company, its officers,
employees, owners, directors, affiliates, representatives, shareholders,
investors, and agents, which arise or relate to his employment, separation
therefrom or any other matter through the date of Employee’s signature on such
waiver and release.

 

(e) Termination Pursuant to Section 2.1. If either the Company or the Employee
elects to allow the term of the Agreement to expire under its own terms under
Section 2.1, all Employee’s rights, compensation and benefits provided for in
this Agreement will terminate as of the date of expiration of the term;
provided, however, Employee will be paid Employee’s pro rata annual base salary
as earned through the date of the expiration of the term, extended health
benefit (COBRA) shall continue at the Employee’s expense as provided by law, and
Employee will have the opportunity to exercise any vested Stock Option in
accordance with the terms of this Agreement.

 

Section 4.2 Termination Upon and the Effect of a Significant Event. A merger or
consolidation involving the Company (regardless of whether the Company is the
surviving entity of such merger or consolidation), a potential liquidation or
dissolution of the Company, or a potential sale or other disposition by the
Company of all or substantially all of its assets are referred to herein as a
“Significant Event”. If a Significant Event as defined herein occurs before the
one-year anniversary of the Effective Date of this Agreement, the Stock Option,
if not already vested, will immediately vest and Employee will be entitled to
exercise his Stock Option in accordance with the terms of this Agreement. If
Employee is terminated as a result of the occurrence of the Significant Event
or, at the Employee’s sole discretion, Employee elects to end his employment as
a result of the occurrence of the Significant Event, Employee shall, subject to
Section 4.1(d), receive severance pay in the amount of the Employee’s regular
base salary for the remaining one-year term of this Agreement, with said
severance to be paid throughout the severance period in accordance with the
Company’s then current payroll practices, and Employee also shall receive a lump
sum amount for his accrued and unpaid pro rata salary and shall have the
opportunity to extended health benefits (COBRA) at Employee’s expense as
provided by law.

 

6



--------------------------------------------------------------------------------

ARTICLE V

CONFIDENTIAL INFORMATION

 

Section 5.1 Company Provided Access to Confidential Information and Company
Relationships. In connection with Employee’s employment by the Company and in
return for Employee’s promises herein, specifically including those in Section
5.2, the Company will provide Employee with and access to the Company’s
confidential information including, without limitation, information pertaining
to the Company’s past, current and future business plans, corporate
opportunities, operations, acquisition, merger or sale strategies, product
development, product names and marks, marketing, cost and pricing structure,
margins, profitability, operation and production procedures or results,
partners, partnership or other business arrangements or agreements with third
parties, customers, customer sales volumes, customer contracts, books, records
and documents, technical information, equipment, services and processes
(collectively, “Confidential Information”). The Company also shall provide to
Employee access to and the opportunity to develop business relationships with
the Company’s customers, clients, vendors and partners with whom the Company has
developed goodwill and to which Employee would not otherwise have access
(collectively, “Company Relationships”). Notwithstanding anything in this
Section 5.1 to the contrary, “Confidential Information” and “Company
Relationships” shall not include information or relationships that (i) was/were
in the Employee’s possession or within the Employee’s knowledge before his
employment with the Company or (ii) is or becomes generally known to persons who
could take economic advantage of it (other than officers, directors, and
employees of the Company) without breach of an obligation to the Company.

 

Section 5.2 Value and Non-Disclosure/Non-Use of Confidential Information and
Access to Company Relationships. Employee acknowledges that the Company’s
business is highly competitive and that the Confidential Information and
opportunity to develop relationships with Company customers, clients, vendors or
partners promised by the Company are valuable, special, and unique assets of the
Company which the Company uses in its business to obtain a competitive advantage
over the Company’s competitors which do not know or use this information.
Employee further acknowledges that protection of the Confidential Information
and Customer Relationships against unauthorized disclosure and use is of
critical importance to the Company in maintaining its competitive position.
Accordingly, Employee hereby agrees that he will not, at any time during or
after his employment by the Company, make any unauthorized disclosure of any
Confidential Information or make any use thereof or of the Customer
Relationships, except (a) for the benefit of, and on behalf of, the Company or
(b) as required to be disclosed pursuant to legal process (e.g., a subpoena),
provided that the Employee notifies the Company immediately upon receiving or
becoming aware of the legal process in question so that the Company may have the
opportunity to seek a protective or other order to restrict or prevent such
disclosure.

 

Section 5.3 Third-Party Information. Employee acknowledges that, as a result of
his employment by the Company, he will have access to, or knowledge of,
confidential business information or trade secrets of third parties, such as
customers, clients, vendors, suppliers, partners, joint venturers, and the like,
of the Company. Employee agrees to preserve and protect the confidentiality of
such third-party confidential information and trade secrets to the same extent,
and on the same basis, as the Confidential Information.

 

7



--------------------------------------------------------------------------------

Section 5.4 Return of Documents and Electronic Data. All written or electronic
or other data or materials, records and other documents made by, or coming into
the possession of, Employee during the period of his employment by the Company
which contain or disclose the Confidential Information and/or Customer
Relationships shall be and remain the property of the Company. Upon request, and
in any event without request upon termination of Employee’s employment by the
Company, for any reason, he promptly shall deliver the same, and all copies,
derivatives and extracts thereof, to the Company.

 

Section 5.5 Breach of this Article. Employee understands and agrees that the
restrictions in this Article do not terminate when Employee’s employment
terminates. Employee understands and agrees that such restrictions may limit his
ability to engage in a business similar to the Company’s business in a position
similar to his position with the Company because such a position would
inevitably and unavoidably require him to disclose the Confidential Information
and Company Relationships protected herein, but acknowledges that he will
receive sufficient monetary and other consideration from the Company hereunder
to justify such restriction. Employee acknowledges that money damages would not
be sufficient remedy for any breach of this Article V by Employee, and the
Company shall be entitled to enforce the provisions of this Article V by
specific performance and injunctive relief, in each case as remedies for such
breach or any threatened breach. Such remedies shall not be deemed the exclusive
remedies for a breach of this Article V, but shall be in addition to all
remedies available at law or in equity to the Company, including, without
limitation, the recovery of damages from Employee and his agents involved in
such breach.

 

ARTICLE VI

INVENTIONS, DISCOVERIES AND COPYRIGHTS

 

Section 6.1 Work Product. Employee acknowledges and agrees that all work product
generated, produced, created, prepared and the materials and information used to
generate the final work product for Company and/or its clients belongs to the
Company, its clients or both. Employee agrees that:

 

(a) all the work product he creates, generates, produces or prepares during and
within the course and scope of his employment relationship with the Company
shall be works for hire under the copyright laws of the United States;

 

(b) to the extent that any of the work product may not, by operation of law, be
works for hire under the copyright laws of the United States, Employee shall
assign and hereby does assign, transfer and convey to the Company all Employee’s
rights, title and interest, including copyright rights, to such work products;
and

 

(c) Employee will furnish to the Company and execute all written assignments,
transfers, affidavits, certifications and other documents as may be necessary to
confirm or preserve the Company’s ownership of the copyright and other rights in
and to the work product.

 

8



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

 

Section 7.1 Statements by Employee. The Employee shall refrain, both during the
employment relationship and after the employment relationship terminates, from
publishing any oral or written statements about the Company, any of its
subsidiaries or affiliates, or any of such other entities’ officers, employees,
shareholders, investors, directors, agents or representatives that are
slanderous, libelous, disparaging, or defamatory; or that disclose private or
confidential information about the Company, any of its subsidiaries or
affiliates, or any of such entities’ business affairs, officers, employees,
shareholders, directors, agents, investors, or representatives. A violation or
threatened violation of this prohibition may be enjoined by the courts. The
rights afforded the Employee and the Company and its subsidiaries and
affiliates, if any, under this provision are in addition to any and all rights
and remedies otherwise afforded by law.

 

Section 7.2 Successors/Assignment. Employee acknowledges and agrees that this
Agreement shall be binding upon and inure to the benefit of the Company and any
other person, association, or entity which may hereafter acquire or succeed to
all or substantially all of the business or assets of the Company by any means
whether direct or indirect, by purchase, merger, consolidation, or otherwise.
Employee’s services, rights, benefits and obligations under this Agreement are
personal and such services, rights, benefits, and obligations may not be
assigned.

 

Section 7.3 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed, faxed or
otherwise delivered by any means which provides a receipt upon delivery and
addressed as follows:

 

If to the Company to:

 

Board of Directors

Analytical Surveys, Inc.

11900 Crownpoint Drive, Suite 100

San Antonio, Texas 78233

 

with a copy to:

 

Locke Liddell & Sapp LLP

600 Travis Street, Suite 3400

Houston, Texas 77002

Attention: David Taylor

Fax: (713) 223-3717

 

   

If to Employee to:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Fax:                                                                            

   

 

9



--------------------------------------------------------------------------------

or to such other address as either Party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

Section 7.4 Applicable Law, Jurisdiction and Mandatory Forum. This Agreement is
entered into under, and shall be governed for all purposes by, the laws of the
State of Texas. Any suit by either Party to enforce any right hereunder or to
obtain a declaration of any right or obligation hereunder must be brought in any
state or federal court of competent jurisdiction in Texas.

 

Section 7.5 No Waiver. No failure by either Party hereto at any time to give
notice of any breach by the other Party of, or to require compliance with, any
condition or provision of this Agreement shall (i) be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time or (ii) preclude insistence upon strict compliance in the future.

 

Section 7.6 Severability. If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

Section 7.7 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

Section 7.8 Withholding of Taxes and Other Items. The Company may withhold from
any compensation or benefits payable under this Agreement all federal, state,
city or other taxes as may be required pursuant to any law or governmental
regulation or ruling. Furthermore, should Employee owe the Company any money at
the time of termination of employment, Employee authorizes and consents to the
Company deducting the amount owed by Employee from compensation otherwise owed
Employee.

 

Section 7.9 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

 

Section 7.10 Affiliate. As used in this Agreement, “affiliate” shall mean any
person or entity which directly or indirectly through one or more intermediaries
owns or controls, is owned or controlled by, or is under common ownership or
control with, the Company.

 

Section 7.11 Term. This Agreement has a term co-extensive with the term of
employment as defined in Section 2.1 hereof. Termination of this Agreement
pursuant to the provisions of Section 2.1 hereof shall not affect any right or
obligation of either Party hereto which is accrued or vested prior to or upon
such termination or the rights and set forth in Articles V through VII hereof.
Notwithstanding anything contained in this Agreement, in the event of the
termination of this Agreement pursuant Section 2.1, any future exercise of the
Stock Option provided in Section 3.1(c) of this Agreement, shall be governed in
accordance with the provisions of Section 3.1(c).

 

10



--------------------------------------------------------------------------------

Section 7.12 Indemnification.

 

(a) In addition to and not in limitation of any rights Employee has under the
Articles of Incorporation and Bylaws of the Company, if in the course of
performing his services for the Company in accordance with the terms of his
Agreement, Employee is made a party defendant in any litigation, arbitration, or
other legal proceeding, and provided that Employee has not exceeded his
authority or otherwise acted contrary to the terms of this Agreement with
respect to the matter involved, then the Company shall indemnify, defend and
hold Employee harmless from any loss, liability, damages, costs and expenses,
including reasonable attorneys’ fees.

 

(b) Employee shall indemnify, defend and hold the Company, its subsidiaries and
affiliates, its officers and directors and its successors and assigns, if any,
harmless from any loss, liability, damages, costs and expenses, including
reasonable attorneys’ fees, arising out of or related to any unauthorized
activity of Employee or any activity of Employee not related to or beyond the
scope of his employment by the Company.

 

Section 7.13 Entire Agreement. This Agreement contains all the covenants,
promises, representations, warranties and agreements between the Parties with
respect to employment of Employee by the Company. Each Party to this Agreement
acknowledges that no representation, inducement, promise or agreement, oral or
written, has been made by either Party, or by anyone acting on behalf of either
Party, which is not embodied herein, and that no agreement, statement, or
promise relating to the employment of Employee by the Company, which is not
contained in this Agreement, shall be valid or binding. Any modification of this
Agreement will be effective only if it is in writing and signed by the Party to
be charged.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the Effective Date.

 

COMPANY:

 

Analytical Surveys, Inc.

 

By: /s/ J. Livingston Kosberg

 

EMPLOYEE:

 

/s/ Wayne Fuquay

 

11